DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauridsen (EP 1669658) in view of Kogure et al. (US 9307681).
	Regarding claims 1 and 2 Lauridsen discloses a seal 7 Fig. 1, in particular for a fluid line connector, comprising: a tubular body 1 with an inner surface, an outer surface, a first axial end, and a second axial end; an elastomeric layer, wherein the elastomeric layer comprises at least one radially inward directed circumferential lip 9 being arranged at an edge of the tubular body, and where the at least one radially inward directed circumferential lip is 
 	Regarding claim 3, Lauridsen as modified discloses wherein the elastomeric layer  comprises at least one circumferential ridge 15.
 	Regarding claim 7, Lauridsen as modified discloses wherein a second radially inward directed circumferential lip 17 is arranged on another axial end of the first elastomeric layer.
 	Regarding claim 10, Lauridsen as modified discloses wherein the tubular body (4 of Kogure et al.) is cylindrical. 	Regarding claim 11, Lauridsen as modified discloses wherein the first and second elastomeric layers are fused to the tubular body (4 of Kogure et al.).
 	Regarding claim 12, Lauridsen as modified discloses a fluid line connector Fig. 2 comprising a male connector part 27 and a female connector part 23, the male connector part comprising a body with a tubular extension and the female connector part comprising a body with an opening, wherein the seal 7 is coaxially arranged in the opening, wherein the tubular extension of 
	Regarding claim 8, Lauridsen as modified discloses where the tubular body comprises a radially outward directed flange 11 arranged on the second axial end.  
	Regarding claim 14, Lauridsen as modified discloses the invention as claimed above but fails to explicitly disclose the material of the female and male connector parts.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material according to the application in which the sealing is being placed and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 15, Lauridsen as modified discloses the invention as claimed above but fails to explicitly disclose functional direction of the radially inwardly directed circumferential lip comprised by the seal is bent or Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 16 and 17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675